Title: To George Washington from Henry Knox, 30 December 1790
From: Knox, Henry
To: Washington, George



War Office, 30th December 1790.

The secretary of War, to whom the President of the United States was pleased to refer the Memorial of David Mead and other inhabitants of Cusewauga on french Creek.
Respectfully reports,
That the object of the said memorialists, representing about thirty families, is, that the garrison of the troops of the United States, occupying Fort Franklin, near the mouth of French Creek, where it joins the Allegheny river, may abandon the said Fort Franklin, and be placed in their settlement, thirty miles up the said Creek.
The secretary of War observes on this memorial, that as the people of the whole frontier on the east of the Allegheny consider themselves as greatly protected by the said post against any incursion of Indians down the said Allegheny that it would be highly improper to remove the garrison.
That Fort Franklin has been constructed at the expence of much trouble, and is in itself considered as an excellent defence against indian attacks, which would in addition to its situation be a good reason against evacuating of it.
It is probable in a short process of time, that the United States may think proper to establish a garrison at Presque Isle on Lake Erie in which case the settlers high up French-Creek may receive cover from the troops of the United States.
The secretary of War therefore submits the opinion, that a letter written by him to the memorialists informing them, that their memorial cannot be granted at present.
All which is submitted to the President of the United States.

H. Knoxsecy of War

